DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Usami et al (US10397982) in view of Timmermann et al (US2015/0034621) and further in view of JP2010-021031.
Usami et al discloses a thermal insulation structure for a vehicle window device (85)
comprising a heater (45) on a vehicle interior side of a vehicle window (85), a heat receiving

heat receiving component, heat receiving component (40A) includes a heat receiving portion with which heater overlaps (Figure 5), and an outer configuration of the thermal insulation layer (56) is the same shape as the heat receiving portion (Figure 5). Usami et al does not disclose a cable connection portion of heater extending outwardly from an edge of the heater, a thermal insulation layer formed by mutually superimposing a plurality of thermal insulation materials such that thermal insulation material on side closest to heater has a greater resistance than thermal insulation material on a side furthest from heater and thermal insulation material on the furthest side from heater has a lower thermal conductivity than thermal insulation material on closest side to heater, thermal insulation formed from polyolefin foam and polyurethane foam.  Timmermann et al discloses a cable connection (12; Figure 5) extending outwardly from and edge of the heater (11) and JP2010-021031 discloses a thermal insulation layer formed by mutually superimposing a plurality of thermal insulation materials such that thermal insulation material on side closest to heater has a greater resistance than thermal insulation material on a side furthest from heater and thermal insulation material on the furthest side from heater has a lower thermal conductivity than thermal insulation material on closest side to heater (para. 0016), thermal insulation formed from polyolefin foam and polyurethane foam (para. 0017). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included a cable connection portion of heater extending outwardly from an edge of the heater as taught by Timmermann et al and a thermal insulation layer formed by mutually superimposing a plurality of thermal insulation .

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNTINA T FUQUA whose telephone number is (571)272-4779. The examiner can normally be reached 9:00-5:00 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571)2724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






stf								/SHAWNTINA T FUQUA/October 22, 2021						Primary Examiner, Art Unit 3761